PER CURIAM:
This claim was submitted to the Court for decision upon a tipulation entered into by counsel for claimant and counsel for respondent wherein certain facts and circumstances of the claim were set forth as follows:
1. OnMay 11,1997, claimant was walking eastbound on U. S. Route 60 across the Coal River Bridge, near Saint Albans, Kanawha County. As claimant stepped onto the sidewalk of the bridge, the concrete underneath him gave way and claimant’s leg went completely through the sidewalk up to his patella.
2. As a result of this incident, claimant sustained a personal injury with damages in the amount of $9,000.00. However, claimant agreed to relinquish and settle this claim against respondent for the sum of $4,000.00.
3. On the date of the incident herein, respondent failed to maintain the Coal River Bridge on U. S. Route 60 in Kanawha County in a reasonably safe condition.
4. Respondent agrees that the amount, of damages as put forth by claimant is fair and reasonable.
The Court has reviewed the facts of this claim as stated in the Stipulation, and adopts the statement of facts as its own. The Court finds that respondent was negligent in its maintenance of the Coal River Bridge on U. S. Route 60 in Kanawha County on the date of claimant’s incident; that the negligence of respondent was the proximate cause of the injuries suffered by claimant; and that the amount of the damages agreed to by the parties is fair and reasonable.
Accordingly, the Court is of the opinion to and does make an award in the amount of $4,000.00 to claimant.
Award of $4,000.00.